DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in this office action, of which claims claims 1, 15 and 18 are independent claims.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,394,850 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See the following chart for claim correspondences:

Instant Application # 16/453,165
Patent No. 10,349,850 B2
Claims 1. 15 and 18, A method for indexing data, comprising: 



determining a data property component of an objective function indexing a dataset, the data property component configured to utilize a property of the dataset for grouping data of the dataset, and for maximizing a variance of the dataset to reduce computational costs during the indexing; 









determining a supervised component of the objective function which utilizes 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes.
Claim 1. A method for indexing data, comprising: 
formulating an objective function to index a dataset, a portion of the dataset including supervision information; 
determining a data property component of the objective function which utilizes a property of the dataset to group data of the dataset, the determining the data property component including maximizing a variance of the dataset by applying a principal component analysis (PCA) and maximum variance unfolding (MVU), the (MVU) comprising forming an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space to reduce computational costs during the indexing, and the PCA comprising determining an eigenvector from a data covariance matrix with a largest corresponding eigenvector;
 determining a supervised component of the objective function which utilizes the 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes.
Claim 2. The method as recited in claim 1, wherein the optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree.
Claim 2. The method as recited in claim 1, wherein optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree.
Claim 3. The method as recited in claim 1, wherein the maximizing a variance of the dataset comprises applying at least one of a principal component analysis (PCA) and maximum variance unfolding (MVU).
Part of Claim 1
Claim 4. The method as recited in claim 3, wherein the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding.

Claim 5. The method as recited in claim 1, wherein the determining the data property component includes clustering data around a median of the dataset.
Claim 3.  The method as recited in claim 1, wherein determining the data property component includes clustering data around a median of the dataset.
Claim 6. The method as recited in claim 1, wherein the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 4. The method as recited in claim 1, wherein determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 7. The method as recited in claim 1, wherein the determining the supervised component includes applying the dataset as a linear prediction function.
Claim 5. The method as recited in claim 1, wherein determining the supervised component includes applying the dataset as a linear prediction function.
Claims 8 and 11 The method as recited in claim 1, wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component.
Claim 6. The method as recited in claim 1, wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component.
Claim 9. The method as recited in claim 1, wherein the supervision information includes must- links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 7. The method as recited in claim 1, wherein the supervision information includes must-links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 10. The method as recited in claim 1, wherein the dataset includes patient medical information.
Claim 8. The method as recited in claim 1, wherein the dataset includes patient medical information.
12. The method as recited in claim 1, wherein the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
Part of claim 1
13. The method as recited in claim 1, wherein the determining the data property component includes applying the maximum variance unfolding such that a binary partition produces a balanced tree.
Claim 11

Claim 12


Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory non-provisional obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the patent 10,394,850 anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the patent ‘850.  This is a non-provisional obviousness-type double patenting rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claim 1 of instant application by adding the limitation of data property component and the optimizing functions of claim 1 of the US Patent ‘850 in order to achieve the intended results of the both of the claimed invention. 

Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 9,355,105 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application # 16/453,165
Patent No. 9,355,105 B2
Claims 1. 15 and 18, A method for indexing data, comprising: 



determining a data property component of an objective function indexing a dataset, the data property component configured to utilize a property of the dataset for grouping data of the dataset, and for maximizing a variance of the dataset to reduce computational costs during the indexing; 

                 determining a supervised component of the objective function which utilizes supervision information from the dataset to group data of the dataset; and 

Claim 1. A method for indexing data, comprising: 
formulating an objective function to index a dataset, a portion of the dataset including supervision information; 
determining a data property component of the objective function which utilizes a property of the dataset to group data of the dataset; 





determining a supervised component of the objective function which utilizes the supervision information to group data of the dataset; and 
wherein the objective function includes a tradeoff parameter to balance contributions from the data property component and the supervision component, wherein determining the data property component includes maximizing a variance of the dataset, and wherein maximizing the variance includes applying maximum variance unfolding, the maximum variance unfolding comprising forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
Claim 2. The method as recited in claim 1, wherein the optimizing the objective function includes recursively optimizing the 
Claim 2. 
Claim 3. The method as recited in claim 1, wherein the maximizing a variance of the dataset comprises applying at least one of a principal component analysis (PCA) and maximum variance unfolding (MVU).
Part of Claim 1
Claim 4. The method as recited in claim 3, wherein the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding.

Claim 5. The method as recited in claim 1, wherein the determining the data property component includes clustering data around a median of the dataset.
Claim 4.  
Claim 6. The method as recited in claim 1, wherein the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information.
Claim 5. 
Claim 7. The method as recited in claim 1, wherein the determining the supervised component includes applying the dataset as a linear prediction function.
Claim 6. 


Claim 9. The method as recited in claim 1, wherein the supervision information includes must- links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other.
Claim 7. 
Claim 10. The method as recited in claim 1, wherein the dataset includes patient medical information.
Claim 8. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claim 1 of instant application by adding the limitation of data property component and the optimizing functions of claim 1 of the US Patent ‘105 in order to achieve the intended results of the both of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ebadollahi et al., US 20120041277 A1 (hereinafter “Ebadollahi”).

As to claim 1,
Ebadollahi teaches a method for indexing data (Ebadollahi, para 0037, a tree structure may be employed to index all the signatures to speed up any search), comprising: 
determining a data property component of an objective function indexing a dataset (Ebadollahi, para 0033, two sets of similar patients (i.e., objective function), one set based on ECG(i.e., data property) and one set based on SPO2) the data property component configured to utilize a property of the dataset for grouping data of the dataset (Ebadollahi, para 0033, two groups of data based on ECG and SPO2), and for maximizing a variance of the dataset to reduce computational costs during the indexing (Ebadollahi, para 0033, the similar patient tracker 106 can choose to maintain either an overall set of similar patients to x, or two sets of similar patients (i.e., maximizing variance), one set based on ECG and one set based on SpO2); 
determining a supervised component of the objective function which utilizes supervision information from the dataset to group data of the dataset (Ebadollahi, para 0040, when a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment(i.e., supervised information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements); and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes (Ebadollahi, para 0040, to compute this specific notion of similarity (i.e., objective function), a distance metric(i.e., partition) is needed that can automatically adjust(i.e., optimize) the importance of each numeric feature(i.e., data property) by leveraging the physician's belief(i.e., supervised)).   

As to claims 2, 16 and 19,
Ebadollahi teaches the optimizing the objective function includes recursively optimizing the objective function at each node to provide a binary space partitioning tree (Ebadollahi, para 0034 and 0051, optimal prediction models are retrofitted based on historical measurements. That is that we learn a regression model using historical data as input and current data as output, and update the model as more recent data becomes available.).  

As to claim 3,
Ebadollahi teaches the maximizing a variance of the dataset comprises applying at least one of a principal component analysis (PCA) and maximum variance unfolding (MVU) (Ebadollahi, para 0042 and 0045-0046, to minimizing the local compactness and maximizing the local scatterness simultaneously, the localized supervised metric aims to learn a distance metric with enhanced local discriminability, as described in para 0045-0046 variance are measured using PCA and LSML).  
As to claim 4,
Ebadollahi teaches the maximizing the variance includes applying both the principal component analysis and the maximum variance unfolding (Ebadollahi, para 0042, 0045-0046, 0048, to minimizing the local compactness and maximizing the local scatterness simultaneously, the localized supervised metric aims to learn a distance metric with enhanced local discriminability, as described in para 0045-0046 variance are measured using PCA and LSML).    
As to claim 5,
Ebadollahi teaches the determining the data property component includes clustering data around a median of the dataset (Ebadollahi, para 0033, 0037, 0045-0047, the coefficients from all 5 sensors are vectorized into a 50-dimensional feature vector for each patient).  
As to claim 6,
Ebadollahi teaches the determining the supervised component includes minimizing pairwise distance of similar data identified by the supervision information and maximizing pairwise distance of dissimilar data identified by the supervision information (Ebadollahi, para 0028, 0040, The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements. To compute this specific notion of similarity, a distance metric is needed that can automatically adjust the importance of each numeric feature by leveraging the physician's belief).  
As to claim 7,
Ebadollahi teaches the determining the supervised component includes applying the dataset as a linear prediction function (Ebadollahi, para 0041, 0050, the time series of measurements may include one or more of heart rate, blood pressure, blood oxygen, electrocardiogram information, temperature, etc. The raw measurements are preferably summarized in real-time or near real-time (e.g., at the same time or within minutes or hours).  
As to claims 8 and 11,
Ebadollahi, para 0040, to compute this specific notion of similarity, a distance metric(i.e., tradeoff parameter) is needed that can automatically adjust the importance of each numeric feature by leveraging the physician's belief).  
As to claims 9, 17 and 20,
Ebadollahi teaches the supervision information includes must-links indicating pairs of data that are similar to each other and cannot-links indicating pairs of data that are dissimilar to each other (Ebadollahi, para 0040, similarity measures may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment (i.e., supervision information) of the disease type and stage).  
As to claim 10,
Ebadollahi teaches the dataset includes patient medical information (Ebadollahi, abstract, the system is directed to similar patient tracker).  
As to claim 15,
Ebadollahi teaches a method for indexing data (Ebadollahi, para 0037, a tree structure may be employed to index all the signatures to speed up any search), comprising: 
formulating an objective function to index a dataset, a portion of the dataset including supervision information(Ebadollahi, para 0040, similarity measures(i.e., objective function) may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment (i.e., supervision information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements); 
determining a data property component of the objective function which utilizes a property of the dataset to group data of the dataset (Ebadollahi, para 0040, similarity measures(i.e., objective function) may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements (i.e., data property) such as lab results, sensor measurements, age and sex, but also on the physician's assessment (i.e., supervision information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements) , the determining including maximizing a variance of the dataset by applying at least one of a principal component analysis (PCA) and maximum variance unfolding (MVU) to reduce computational costs during the indexing (Ebadollahi, para 0042 and 0045-0046, to minimizing the local compactness and maximizing the local scatterness simultaneously, the localized supervised metric aims to learn a distance metric with enhanced local discriminability, as described in para 0045-0046 variance are measured using PCA and LSML);
determining a supervised component of the objective function which utilizes the supervision information to group data of the dataset (Ebadollahi, para 0040, when a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment(i.e., supervised information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements); and 
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes (Ebadollahi, para 0040, to compute this specific notion of similarity (i.e., objective function), a distance metric(i.e., partition) is needed that can automatically adjust(i.e., optimize) the importance of each numeric feature(i.e., data property) by leveraging the physician's belief(i.e., supervised)).  
As to claim 18,
Ebadollahi teaches a method for indexing data (Ebadollahi, para 0037, a tree structure may be employed to index all the signatures to speed up any search), comprising: 
determining a data property component of an objective function indexing a dataset, the data property component configured to utilize a property of the dataset to group data of the dataset (Ebadollahi, para 0040, similarity measures(i.e., objective function) may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements (i.e., data property) such as lab results, sensor measurements, age and sex, but also on the physician's assessment (i.e., supervision information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements), the determining including Ebadollahi, para 0042 and 0045-0046, to minimizing the local compactness and maximizing the local scatterness simultaneously, the localized supervised metric aims to learn a distance metric with enhanced local discriminability, as described in para 0045-0046 variance are measured using PCA and LSML. See para 0037); 
determining a supervised component of the objective function which utilizes supervision information to group data of the dataset (Ebadollahi, para 0040, when a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment(i.e., supervised information) of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements); and  
optimizing the objective function using a processor based upon the data property component and the supervised component to partition a node into a plurality of child nodes (Ebadollahi, para 0040, to compute this specific notion of similarity (i.e., objective function), a distance metric(i.e., partition) is needed that can automatically adjust(i.e., optimize) the importance of each numeric feature(i.e., data property) by leveraging the physician's belief(i.e., supervised). See para 0037 a tree strucuture may be employed to index all the signatures to speed up any search).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Ebadollahi” and in view of Trifonov et al., US 20050180639 A1 (hereinafter “Trifonov”).

As to claim 12,
Ebadollahi teaches the invention as claimed above, Ebadollahi does not explicitly teach the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space.
However, Trifonov teaches   the determining the data property component includes applying the maximum variance unfolding by forming a projection as an inner product of a data matrix and a learned partition hyperplane and maximizing overall pairwise distances in a projected space (Trifonov, para 0096, receiving an image data set that comprises a multidimensional property space and data classifiable into data classes, determining a projection vector for data of the data set wherein the projection vector maximizes a ratio of between-class scatter or variance to within-class scatter or variance, selecting a reference for the vector, projecting at least some of the data onto the vector, measuring distances from the reference to at least some of the data, classifying at least some of the data into data classes based on a nesting analysis of the distances, eliminating the classified data from the image data set to produce a modified image data set and deciding whether to determine another projection vector for the modified image data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ebadollahi by including the iterative 

As to claim 13,
The combination of Ebadollahi and Trifonov teaches the determining the data property component includes applying the maximum variance unfolding such that a binary partition produces a balanced tree (Trifonov, para 0096, a reference plane is selected then the measuring may measure distances substantially parallel to the vector to achieve the same result).  
As to claim 14,
The combination of Ebadollahi and Trifonov teaches applying the maximum variance unfolding comprises finding directions under which a projected data variance is maximized such that the binary partition of the directions increases a likelihood of producing the balanced tree (Trifonov, para 0080, the distance between the means of the class histograms divided by the square root of the sum of the histogram variances along the discriminant vector may be used as a test. For large values of this quantity (i.e. compact and well-separated distributions) (i.e., balanced tree) nesting analysis may be based solely on the linear discriminant analysis vector projection).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Pednault et al. (US 20030176931 A1) discloses data mining and knowledge discovery. The invention specifically relates to a method for constructing segmentation-based predictive models, such as decision-tree classifiers, wherein data records are partitioned into a plurality of segments and separate predictive models are constructed for each segment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




2/27/2021

/NARGIS SULTANA/Examiner, Art Unit 2164